Citation Nr: 0502998	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  95-00 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a neck disorder. 

3.  Entitlement to service connection for a skin disorder of 
the groin.

4.  Entitlement to service connection for chest pain and/or 
bronchitis.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1988 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).  

The veteran's claims were previously before the Board, and in 
April 1998 and December 2000 remands they were returned to 
the RO for additional development.  That development has been 
completed, and the claims are once again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran is not shown to have a low back disorder that 
is etiologically related to active service.

2.  The veteran is not shown to have a neck disorder that is 
etiologically related to active service.

3.  The veteran is not shown to have a skin disorder of the 
groin that is etiologically related to active service.

4.  The veteran is not shown to have chest pain and/or 
bronchitis that is etiologically related to active service.

5.  The veteran is not shown to have headaches that are 
etiologically related to active service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  

2.  A neck disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  

3.  A skin disorder of the groin was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

4.  Chest pain and/or bronchitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

5.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an October 1994 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a January 1995 statement of the case and 
supplemental statements of the case issued in March 1996, 
April 1998, August 2000, and June 2004, the RO notified the 
veteran of regulations pertinent to service connection 
claims, informed him of the reasons why his claims had been 
denied, and provided him additional opportunities to present 
evidence and argument in support of his claims.  

In March and November 2003 letters, the veteran was informed 
of VA's duty to obtain evidence on his behalf.  The veteran 
was notified that VA would obtain all relevant service 
medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (RO or AOJ) 
decision on a claim for VA benefits.  In this case, the 
October 1994 RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted and the veteran did not receive 
VCAA notice until March and November 2003.  In such 
instances, the Court held that when notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice specifically complying with § 
5103(a) or 3.159(b)(1) because an initial RO adjudication had 
already occurred.  Instead, the appellant has the right on 
remand to VCAA content-complying notice and proper subsequent 
VA process.  Pelegrini at 22, 23.  VA must provide notice, 
consistent with the requirements of § 5103(a), 3.159(b), and 
Quartuccio, supra, that informs the veteran of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claim.  The 
Board finds that the veteran received such notice in March 
and November 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in March and November 2003 
was not given prior to the October 1994 RO adjudication of 
the claim, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the June 2004 supplemental statement of the 
case provided to the veteran.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the November 1997 and December 1998 personal 
hearings; service medical records; private treatment reports; 
and VA outpatient treatment and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	Low back disorder

The veteran is seeking entitlement to service connection for 
a low back disorder.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the claim 
and that service connection therefore cannot be granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service injury or disorder, 
the veteran's service medical records reflect that in June 
1991, he complained of transient low back pain but denied 
trauma to his back.  An examination was normal and the 
veteran was diagnosed with mechanical low back pain.  In 
December 1991, the veteran was treated for dull and 
intermittent low back pain and diagnosed with musculoskeletal 
pain of unknown etiology, possibly stress.  In March 1993, 
the veteran complained of low back pain that had been present 
for 6 months.  He again denied any injury to his back and was 
diagnosed with low back pain secondary to spasm.  In April 
1993, the veteran reported having back pain after lifting a 
10 lb. bag.  An X-ray was normal and he again was diagnosed 
with low back pain.  On the veteran's May 1993 separation 
examination report, he reported having recurrent back pain 
and it was noted that he had described "chronic low back 
pain."  On examination, the veteran's back was "normal;" 
however, it was noted that he had chronic back pain that 
should be followed up with VA.  In August 1993, the veteran 
was again seen for low back pain following a motor vehicle 
accident.  He was diagnosed with low back pain.  

With respect to evidence of a current disability, the veteran 
was treated for low back pain on several occasions from 1993 
to 2004.  A February 2003 treatment record from C.E.D., M.D. 
noted that the veteran had intermittent low back pain for 4 
to 5 years.  The veteran denied knowing the cause of the 
pain.  At his August 1994 VA examination, he reported 
chronic, recurrent low back pain without sciatic radiation 
since 1989.  Following an examination, he was diagnosed with 
lumbar spine pain by history.  An X-ray showed normal 
lordotic curvature with no evidence of vertebral compression 
deformity or spondylosis or disc narrowing.  There was a 
small spina bifida occulta at S1.  The lumbar spine was 
otherwise normal.  

A December 1995 treatment record from Physiotherapy 
Associates noted that the veteran reported having back pain 
that began while he was in the military in 1991.  Following 
an examination, the veteran was diagnosed with lumbar strain 
that was possibly secondary to his new job, body mechanics, 
or posture.  

In a December 1995 report from A.D.D., M.D., it was noted 
that the veteran complained of a 3 to 4 year history of 
gradually increasing low back pain.  It was also noted that 
he did a fair amount of lifting and bending in his current 
position of employment.  Following an examination, he was 
diagnosed with low back pain.  X-rays were unremarkable.  

While the evidence of record shows that the veteran has been 
treated for low back pain on several occasions since active 
service, the Board finds no objective medical opinion linking 
the veteran's current diagnoses of low back strain and low 
back pain to his military service.  At his April 2003 VA 
examination, the veteran was diagnosed with chronic 
lumbosacral strain.  On examination, he revealed no specific 
pain to signify any specific pathology and the examiner found 
no evidence of any radiculopathy.  In addition, X-rays did 
not show any changes in spite of the fact that the veteran 
had complained of back pain for approximately 14 years.  The 
examiner concluded that there was no specific pathology to 
say that the veteran was disabled due to the normal wear and 
tear of service.  He determined that the veteran was "not 
disabled" and X-rays were normal.  

While the veteran has been diagnosed with mechanical low back 
pain and lumbar strain, no medical profession has offered an 
opinion linking the veteran's back pain to active service.  
In December 1995, it was noted that the veteran's lumbar 
strain may be due to his job, body mechanics, or posture.  In 
addition, in April 2003, the VA examiner asserted that there 
was "no specific pathology" to indicate that the veteran 
was disabled due to his military service.  Absent such an 
opinion, service connection is not warranted and the 
veteran's claim must be denied.  Moreover, while the veteran 
was diagnosed with low back pain on several occasions during 
active service, the Board notes that a symptom such as pain, 
absent a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  

While the Board does not doubt the veteran's sincere belief 
that his lumbar strain is related to active service, it is 
now well-established that a lay person without medical 
training, such as the veteran, is not competent to opine on 
medical matters such as the cause of a claimed disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) ["competent medical evidence" 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.

2.	Neck disorder

The veteran is seeking entitlement to service connection for 
a neck disorder.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the claim 
and that service connection therefore cannot be granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service injury or disorder, 
the veteran complained of a painful left posterior neck in 
December 1991.  He denied past history or trauma and was 
diagnosed with musculoskeletal pain of unknown etiology that 
was possibly stress related.  In November 1992, the veteran 
reported neck pain after being in a motor vehicle accident.  
He was diagnosed with cervical strain and spasm.  In March 
1993, he was diagnosed with neck pain secondary to spasm.  On 
the veteran's May 1993 Report of Medical Examination, the 
veteran's spine was "normal;." however, it was noted that 
he had chronic neck pain that should be followed up with VA.  

With respect to evidence of a current disability, undated 
treatment records from Kaiser Permanente indicated that the 
veteran had "a little neck pain" immediately following a 
motor vehicle accident.  At his August 1994 VA examination, 
his  neck was "normal" and had full range of motion.  An X-
ray showed normal cervical curvature and intervertebral disc 
spaces without evidence of degenerative spurring or 
compression deformity.  He was diagnosed with a normal 
cervical spine and cervical spine pain by history.  

In a December 1995 report from A.D.D., M.D., it was noted 
that the veteran complained of a 3 to 4 year history of 
gradually increasing neck pain.  It was noted that he did a 
fair amount of lifting and bending in his current position of 
employment and that the pain tended to be a little worse when 
he awoke in the morning.  He denied radiation.  Following an 
examination, the veteran was diagnosed with neck pain.  X-
rays were unremarkable.

December 1995 treatment records from Physiotheraphy 
Associates noted that the veteran complained of neck pain 
beginning while he was in the military in 1991.  Following an 
examination, the veteran was diagnosed with cervical strain.  
It was noted that the strain could possibly be secondary to 
his new job, body mechanics, or posture.  In January 1996, it 
was noted that the veteran's neck pain was secondary to 
improper exercising, posture, positioning.  

In February 1996, E.E.C., D.C. diagnosed the veteran with 
cervicobrachial radiculitis, kinesiolgia/hypokinesia, 
cervical kyphosis, and cervical/thoracic segmental 
dysfunction.  The etiology of the veteran's disorders was not 
addressed. 

At his April 2003 VA examination, the veteran was diagnosed 
with chronic cervical strain.  The examiner concluded that 
there was no specific pathology to say that the veteran was 
disabled due to the normal wear and tear of service.  He 
determined that the veteran was "not disabled."  X-ray of 
the cervical spine was normal.

While the veteran has been diagnosed with cervical strain and 
neck pain, no medical profession has offered an opinion 
linking the veteran's back pain to active service.  In 
December 1995, it was noted that the veteran's neck strain 
could possible be secondary to his new job, body mechanics, 
or posture.  In January 1996, the neck train was attributed 
to improper exercising, posture, and positioning.  None of 
the veteran's treating physicians has linked his current 
cervical strain to active service.  Absent such an opinion, 
service connection is not warranted and the veteran's claim 
must be denied. 

While the Board does not doubt the veteran's sincere belief 
that he has a neck disorder that is etiologically related to 
active service, it is now well-established that a lay person 
without medical training, such as the veteran, is not 
competent to opine on medical matters such as the cause of a 
claimed disability.  See Espiritu infra.

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.



3.	Skin disorder of the groin

The veteran is seeking entitlement to service connection for 
a skin disorder of the groin.  The Board has carefully 
reviewed the evidence and statements made in support of the 
veteran's claim and finds that, for reasons and bases to be 
explained below, a preponderance of the evidence is against 
the claim and that service connection therefore cannot be 
granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service disorder, the 
veteran had a rash in his groin in October 1991 without skin 
lesions.  He was diagnosed with a heat rash of the groin.  
Approximately 2 weeks later, the veteran was again seen for 
an unresolved groin rash.  It was noted that the rash had 
worsened somewhat with macular papules patches resembling 
tinea cruris.  He was diagnosed with tinea cruris.  On the 
veteran's Report of Medical Examination, the veteran's skin 
was reportedly "normal."  

With respect to evidence of a current disability, at his 
August 1994 VA examination, it was noted that the veteran 
previously had tinea cruris but that he had "no troubles" 
at present.  He was diagnosed with a history of tinea cruris.

At his May 2003 VA examination, the veteran reported a 
history of a rash on his groin since 1989.  He complained of 
constant itchy, scaly erythematous but denied treatment for 
in the prior year.  He also denied functional impairment.  An 
examination of the genitalia, groin and buttocks were all 
within normal limits.  It was noted that the veteran had 
crusting, hypopigmentation of less than six square inches, 
and some abnormal texture of less than six square inches.  
However, he exhibited no ulceration, exfoliation, tissue 
loss, induration, inflexibility, hyperpigmentation or 
limitation of motion.  The examiner opined that the skin 
lesions were not associated with systemic disease and that 
there were no findings to render a diagnosis on the day of 
the examination.  

The Board notes that a claim for service connection requires 
medical evidence showing that the veteran currently has the 
claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  In August 1994, it was noted that the 
veteran merely had a "history" of tinea cruris without 
current findings.  In addition, the May 2003 VA examiner 
stated that there were no findings to render a diagnosis and 
that the skin lesions were not associated with systemic 
disease.  As such, the record contains no evidence that the 
veteran currently has a diagnoses disorder associated with 
any skin disorder of the groin.  Absent evidence of a current 
disability, service connection is not warranted and the 
veteran's claim must be denied.

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.

4.	Chest pain and/or bronchitis

The veteran is seeking entitlement to service connection for 
chest pain and/or bronchitis.  The Board has carefully 
reviewed the evidence and statements made in support of the 
veteran's claim and finds that, for reasons and bases to be 
explained below, a preponderance of the evidence is against 
the claim and that service connection therefore cannot be 
granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service disorder, the 
veteran complained of congestion and a cough in November 
1988.  It was assessed that he had bronchitis and continued 
treatment through December 1988 when he denied that his 
symptoms were improving.  It was noted that he had not taken 
his medication as prescribed.  Approximately 4 days later, 
his bronchitis was found to be resolving.  In  November 1992, 
the veteran was seen for complaints of a non-productive cough 
and congestion that had lasted one week.  He was diagnosed 
with an upper respiratory infection.  At separation, his 
chest was reportedly "normal."  

With respect to evidence of a current disability, an August 
1994 X-ray revealed normal cardiac silhouette and normal 
pulmonary volume without pulmonary infiltrates or pleural 
fluid.  His chest was "normal."  An April 1995 X-ray also 
showed clear lungs with no pleural effusions.  Treatment 
records from D.D.T., M.D. dated in September 1995 note that 
the veteran had bronchitis.  He was again diagnosed with 
bronchitis in May 1996 and December 1997 by R.S., M.D.  A May 
1996 radiological report indicated that the veteran had "no 
acute disease of the chest."  

With respect to an objective medical opinion linking any 
current diagnoses of bronchitis to active service, the Board 
finds no objective medical evidence of record linking any 
current diagnoses of bronchitis to the veteran's active 
service.  In April 2003, the VA examiner opined that veteran 
did not show any evidence of chronic bronchitis.  He asserted 
that the veteran just had episodes of acute bronchitis that 
occurred once per year and that in between those episodes, he 
exhibited no problems of chronic shortness of breath or 
coughing.  While the veteran complained of chest pains, the 
examiner indicated that he had two different types of chest 
pains.  One type was associated with the bronchitis that had 
resolved, and the was associated with cardiac palpitation.  
The examiner found no evidence of cor pulmonale, pulmonary 
hypertension, or chronic respiratory failure.  An April 2003 
chest X-ray was within normal limits.  Absent an opinion 
linking the veteran's bronchitis and/or chest pains to active 
service connection, service connection is not warranted and 
the veteran's claim must be denied.

While the Board does not doubt the veteran's sincere belief 
that he has chronic bronchitis and/or chest pains that are 
related to active service, it is now well-established that a 
lay person without medical training, such as the veteran, is 
not competent to opine on medical matters such as the cause 
of a claimed disability.  See Espiritu infra.

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.

5.	Headaches

The veteran is seeking entitlement to service connection for 
headaches.  The Board has carefully reviewed the evidence and 
statements made in support of the veteran's claim and finds 
that, for reasons and bases to be explained below, a 
preponderance of the evidence is against the claim and that 
service connection therefore cannot be granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service disorder, the 
veteran reported having headaches in May 1993 at separation.  
His head was reportedly "normal;" however, it was noted 
that he had chronic head pain that should be followed up with 
VA. 

With respect to evidence of a current disorder, treatment 
records from E.C.M., M.D. noted that the veteran complained 
of recurrent left-sided headaches in January 1994.  He was 
diagnosed with musculoskeletal headaches.  At his August 1994 
VA examination, his head was reportedly "normal."  Records 
from D.D.T., M.D. in 1996 noted that the veteran complained 
of daily headaches.  He indicated that he was around a lot of 
dust and had a slight cough, stomach ache, and nausea.  

In an August 1997 treatment record of the Emory Clinic, the 
veteran complained of headaches that he stated began in 1992 
and were initially episodic.  Following an examination, it 
was noted that the veteran's predominant headache syndrome 
was that of a muscle contraction variety with associated 
depressive symptoms.  His neurological examination was 
essential normal.  

During VA outpatient treatment in July 2003, the veteran 
complained of headache pain that he stated was brought on by 
tension and stress.  He indicated that the pain was over his 
left eye.  

The Board notes that the veteran had complained of headaches 
during service and currently.  However, there is no objective 
medical evidence of record linking his headaches to active 
service.  To the contrary, in August 1997, the veteran's 
headaches were noted to be of the muscle contraction variety 
with associated depressive symptoms.  None of the veteran's 
treating physicians have linked his current headaches to 
active service.  

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.













CONTINUED ON NEXT PAGE
ORDER

Service connection for a back disorder is denied.

Service connection for a neck disorder is denied.

Service connection for chronic bronchitis with associated 
chest pain is denied.

Service connection for headaches is denied.



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


